In re B.J. WOODS, applying for writ of certiorari and/or review to the Second Circuit Court of Appeal, No. 20416-KA: First Judicial District Court, No. 136476, Division I.
Prior report: La.App., 542 So.2d 220.
Granted. The ruling of the Court of Appeal is vacated; the execution of the sentence is stayed; the case is remanded to the district court; the trial judge shall set a hearing on relator’s motion for a new trial based on new evidence relative to mitigation of sentence. The district court has been given the authority to amend and reduce sentences in certain cases, even when the case is on appeal. The governing articles of the Code of Criminal Procedure have been amended since we decided State v. Battaglia, 377 So.2d 264 (1979).